Martin, J,,
delivered the opinion of the court. 1 he petition alleges that by an act of the legislature in 1805, the clerk of the „ , , r t i- , . court ot the county ot Orleans, was directed to collect an additional fee of two dollars on -«very suit, and pay the same into the county treasury, and the judge was allowed a salary of $ 1800 out of the said treasury ; that in 1807, county courts being abolished, a city court was established, and the same salary was provided for the city, as was given to the county judge, and the two dollar fee was directed to be charged on all suits in the city, as it was in the county court, and by an act )f assembly, in 1813, a parish court was -stablished in the parish of Orleans, to the *512-judge of which, was assigned the same duties and the same salary, payable out of the same 'foods as that of the judge of the city court; that in the year 1821, the part of the act of 1805, which established the two dollars fee was repealed ; that the defendant was clerk of the county, city and parish courts aforesaid, and is liable for the said fee on every suit instituted in said courts before the Iasi cited act of 1821, &e.
The general issue was pleaded, the defendant had judgment, and the plaintiffs appealed.
The only question submitted to us is whether the two dollar fee continued exigible after the passage of the act of 1813.
We think this act establishes a new court. It provides that the court shall consist of one judge, learned in the laws, who is to exercise within the parish a concurrent jurisdiction w ith the district court in civil cases.
It is true the fourth section assigns to him, in all olher respects the same functions, and entitles him to receive out of the same funds, the same salary as was assigned to the city judge.,
The funds here referred to, are those of the parish: not the amount of the two dollars fee *513Collected on suits; Sor although these ires wr-re directed to fail into the parish treasury, they did not constitute the fund out of which the city judge himself was to be paid. The treasurer, if he had other monies on hand. could not withhold the city judge’s fees, on the ground that no part of the two dollar fee ■ moneys were in the parochial chest. The fees were indiscriminately to be applied to any claim against the parish. It is evident, perhaps,that : the fee was imposed to replenish the treasury, at the time it was burdened with the judge’s salary; but it does not thence follow that it was peculiarly, much less exclusively, applicable to the payment of the salary.
? Moreau & De Armas for the plaintiffs, Mnzn-reau for the defendant .
The state parish and city judge, was a dit-ferent officer, than the territorial parish and city judge, though the functions of both offices were in some pari alike. Had they been quite so, the consequence would not follow Simile non est idem.
. It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.